Case 1:19-cv-03675-NYW Document 1 Filed 12/26/19 USDC Colorado Page 1 of 4




                           IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: ______


Scott Kagi,

         Plaintiff,

Alpha Recovery Corp.,

         Defendant.


                                           COMPLAINT


        For this Complaint, the Plaintiff, Scott Kagi, by undersigned counsel, states as follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) by the Defendant in their illegal

efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      Plaintiff, Scott Kagi (“Plaintiff”), is an adult individual residing in Castle Rock,

Colorado, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant Alpha Recovery Corp. (“Alpha”), is a Colorado business entity with an

address of 6912 South Quentin Street, Suite 10, Centennial, Colorado 80112, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
Case 1:19-cv-03675-NYW Document 1 Filed 12/26/19 USDC Colorado Page 2 of 4




                     ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

        8.      The Debt was purchased, assigned or transferred to Alpha for collection, or Alpha

was employed by the Creditor to collect the Debt.

        9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

    B. Alpha Engages in Harassment and Abusive Tactics

        10.     Within the last year, Alpha contacted Plaintiff in an attempt to collect the Debt.

        11.     By letter dated and mailed October 25, 2019, Plaintiff requested that Alpha cease

all calls to him.

        12.     The letter was received by Alpha by October 29, 2019.

        13.     In complete disregard of Plaintiff’s written cease request, Alpha continued to call

Plaintiff in an attempt to collect the Debt.

    C. Plaintiff Suffered Actual Damages

        14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

        15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.
                                                  2
Case 1:19-cv-03675-NYW Document 1 Filed 12/26/19 USDC Colorado Page 3 of 4




                              COUNT I
 VIOLATIONS OF THE FEDERAL FAIR DEBTCOLLECTION PRACTICES ACT - 15
                         U.S.C. § 1692, et seq.

       16.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       17.     The Defendant’s conduct violated 15 U.S.C. § 1692c(c) in that Defendant

contacted the Plaintiff after having received written notification from the Plaintiff to cease

communication.

       18.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.




                                                  3
Case 1:19-cv-03675-NYW Document 1 Filed 12/26/19 USDC Colorado Page 4 of 4




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that judgment be awarded in his favor and

against the Defendant as follows:

              1.   Against the named Defendant, jointly and severally, awarding Plaintiff actual

                   damages pursuant to 15 U.S.C. § 1692k(a)(1);

              2. Against each of the named Defendant, awarding Plaintiff statutory damages of

                   $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

              3. Against the named Defendant, jointly and severally, awarding Plaintiff recovery

                   of his litigation costs of litigation and reasonable attorney’s fees pursuant to 15

                   U.S.C. § 1692k(a)(3);

              4. Granting Plaintiff such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: December 26, 2019

                                                       Respectfully submitted,

                                                       By /s/ Sergei Lemberg

                                                       Sergei Lemberg, Esq.
                                                       CT Bar No.: 425027
                                                       LEMBERG LAW LLC
                                                       43 Danbury Road, 3rd Floor
                                                       Wilton, CT 06897
                                                       Telephone: (203) 653-2250
                                                       Facsimile: (203) 653-3424
                                                       E-mail: slemberg@lemberglaw.com
                                                       Attorneys for Plaintiff

                                                       Plaintiff:
                                                       Scott Kagi
                                                       1587 McMurdo Trl
                                                       Castle Rock, CO 80108


                                                  4
